DETAILED ACTION
CLAIMS 1, 3, AND 5-10 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 5-10
 
is/are rejected under 35 U.S.C. 103 as being unpatentable over Saavedra et al., US 2016/0282892 Al, (“Saavedra”) in view of Lathrop et al., US 2011/0077878 Al, (“Lathrop”)
Saavedra and Lathrop were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.	
Regarding Claim 1,
 
 Saavedra teaches a power allocating system, comprising: (Fig. 1, element 100) 
a plurality of power adapters, (Fig. 1, elements 112)…; and
 an electronic device, comprising: (Fig. 1, elements 120, 118 collectively) 
a power controller, electrically connected with the … power adapters, (Fig. 1, element 120) 
wherein the power controller obtains rated information and current output information from each of the [power adapters] ([0023] “the power control module 120 determines the rated capacity of each of the power supplies 112-1, 112-2, 112-3, ..., 112-N. For example, in some implementations, the rated capacity is determined by querying a power supply or receiving capacity information during a startup or initiation procedure when a power supply is initially installed … the power supplies 112-1, 112-2, 112-3, ... , 112-N also convey load demand values by transmitting respective demand signals 126 to the power control module 120 … represents the current draw and/or load factor (i.e., percentage of maximum load) currently supported by the power supply.” Emphasis added; See also [0020]) to calculate an output utilization rate of each of the power adapters, ([0023] “the demand signal 126 represents the current draw and/or load factor (i.e., percentage of maximum load) currently supported by the power supply.  The power control module 120 monitors overall load power demand by receiving the respective demand signals 126. With this information the power control module 120 determines if there is any change in overall load power demand relative to active power supply capacity.” Emphasis added. a utilization rate giving the claim the BRI) and the power controller transmits at least one adjusting signal to at least one of the [power adapters] according to the output utilization rates to adjust the output utilization rate of the power adapters. ([0023] “If there is substantial change (e.g., in breach of a threshold), the power control module 120, will activate or de-activate (place into standby mode) one or more of the power supplies 112-1, 112-2, 112-3, ... , 112-N.” 
See also [0026] – [0027] “the power control module 120 to vary the load factors at which different power supplies operate, and thus to control the relative amount of current or power provided by each of the power supplies 112-1, 112-2, 112-3, ... , 112-N….”)  
wherein the controller is configured to calculate target output information ([0023]-[0025] “load factor (i.e., percentage of maximum load) currently supported by the power supply … in response to substantial changes in load power demand relative to active power capacity, the power control module is configured to set the mode of each of the plurality of power supplies in order to at increase overall system energy efficiency… efficiency curve data can be programmed into the power control module 120 … With this performance objective the power control module 120 attempts to maintain operation of each power supply … at or substantially close to the corresponding point of maximum efficiency of that power supply … power control module 120 will attempt to control each active power supply  … so that it operates at or substantially close to the 50% load factor, where efficiency peaks for each curve.” Emphasis added.;
see also [0026] – [0027];
 i.e. for each power adapter, the system determines whether it is running at a desired efficiency – based on current demand and max rating – and controls each power adapter so as to ensure that the desired efficiency is met. In this way, the target output information is calculated.) of each of the adapters according to demand information of the electronic device ([0022] “The power control module 120 receives feedback on load power demand and, generally, controls the power supplies 112-1, 112-2, 112-3, ..., 112-N based on changes in load power demand relative to active power supply capacity.” Emphasis added. See also [0029]) 
and the rated information of the adapters, and the current output information of at least one of the power adapters is adjusted by the [power adapters] based on the target output information([0023] “the power control module 120 determines the rated capacity of each of the power supplies 112-1, 112-2, 112-3, ... , 112-N. For example, in some implementations, the rated capacity is determined by querying a power supply or receiving capacity information during a startup or initiation procedure when a power supply is initially installed … the power supplies 112-1, 112-2, 112-3, ... , 112-N also convey load demand values by transmitting respective demand signals 126 to the power control module 120 … represents the current draw and/or load factor (i.e., percentage of maximum load) currently supported by the power supply.” Emphasis added; 
See also [0024]-[0026] and [0027] “control the relative amount of current or power provided by each of the power supplies ….”)
wherein each of the rated information is a maximum current of each of the power adapters, ([0023] “the power control module 120 determines the rated capacity of each of the power supplies 112-1, 112-2, 112-3, ... , 112-N. For example, in some implementations, the rated capacity is determined by querying a power supply or receiving capacity information during a startup or initiation procedure when a power supply is initially installed ….” Emphasis added.) and the demand information is a demand current of the electronic device. ([0023] “power supplies also convey load demand values by transmitting respective demand signals 126 to the power control module 120 … represents the current draw and/or load factor …  monitors overall load power demand by receiving the respective demand signals 126.” Emphasis added;
See also [0020] “In some implementations, the aggregation of the respective current draws from the loads 114-1, 114-2, 114-3, ... , 114-M is indicative of the load power demand.” Emphasis added. i.e. the aggregation of the current draws – demand current of the electronic device giving the claim the BRI.) 
wherein the power controller transmits at least one adjusting signal to at least one of the [power adapters]  according to the output utilization rates ([0015] “the power control module is configured to adjust the operation of the plurality of power supplies by providing control commands that are produced in response to changes in load power demand relative to active power supply capacity provided by one or more of the plurality of power supplies ….” Emphasis added.) to adjust the output utilization rate of the power adapters to be equal, ([0025] “power control module 120 will attempt to control each active power supply 112-1, 112-2, 112-3, . . . , 112-N so that it operates at or substantially close to the 50% load factor, where efficiency peaks for each curve.” Emphasis added;
See also [0027] “in a situation where three power supplies of equal capacity are active it may be more efficient to operate two of the power supplies at 50% load factor and the remaining power supply at 80% load factor as opposed to operating all three of the power supplies at 60% load factor.” Emphasis added. i.e. depending on the determined conditions, all of the power supplies may be run at identical load factors, or may be configured to run at different load factors.) and each of the adjusted power adapters corresponds to different rated information. ([0051] “receiving/retrieving information providing the number of power supplies installed and the respective capacity of each….” Emphasis added;
See also [0023] ‘the power control module 120 determines the rated capacity of each of the power supplies 112-1, 112-2, 112-3, ..., 112-N. For example, in some implementations, the rated capacity is determined by querying a power supply or receiving capacity information during a startup or initiation procedure ….” Emphasis added;
See also [0017] “In order to accommodate a varying [load] the number of power supplies utilized will depend on the maximum power consumption of each line card, the number of line cards installed, the capacity of each power supply ….” Emphasis added;
i.e. each power adapter has its own corresponding rating/capacity information) 
Saavedra does not teach each of the power adapters includes a processor (also substituted with the term [power adapter(s)] above for clarity). Saavedra goes on to teach that the power supplies are configured to transmit information to the power controller as needed. (Saavedra [0023]) 
Lathrop teaches each of the adapters includes a processor (also substituted with the term [power adapter(s)] above for clarity). (Fig. 5, elements 500 and 516).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lathrop with the teaching of Saavedra as both references are directed to controlling power in computing systems. Moreover, Lathrop carries out Saavedra’s teaching of a power supply which communicates performance and configuration indicators to a power controller (Saavedra [0023]) by teaching a “smart power supply” which communicates power consumption metrics to a controller operating in a smart power grid so as to improve power conservation (Lathrop [0021] and [0038]) 
Regarding claim(s) 3 and 8,
 
 Saavedra and Lathrop teach these claims according to the reasoning set forth in the previous office action.
Claim(s) 5-7 and 9-10
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 1- 3. Specifically:
Claim(s) 5, 7, 9, and 10 correspond(s) to claim(s) 1;	
Claim(s) 6 correspond(s) to claim(s) 3; and
Therefore claim(s) 5-7 and 9-10 is/are rejected under the same reasoning set forth above over Saavedra in view of Lathrop.
Response to Arguments
Applicant's arguments filed 8/16/2022 (“Remarks”) have been fully considered but they are not persuasive. Applicant argues first that “Saavedra fails to disclose the amended claimed limitations … the adjusted targets in paragraph [0028] of Saavedra are power supplies with the same rated information, not power supplies with different rated information. Therefore, the adjusted targets and problems faced by Saavedra are obviously different from the present invention.” Remarks at p. 9.
Examiner respectfully disagrees. As discussed above in the rejection of claim 1, Saavedra teaches that each power adapter provides its respective capacity to the power controller so that the controller can determine optimal settings for the system.  (See Saavedra [0053], [0017], and [0023]) 
Saavedra does not require or limit the capacities of the power adapters to be equal, though it does provide at least one example embodiment where that is the case. ([0028]) 
Next, Applicant argues “Saavedra is only to limit the operation of all power supplies of the same rated information not to exceed the preset load factor (for example, the load factor should not exceed 50%). In other words, the aforesaid content of paragraph [0028] simply mentions that the power control module 120 sets the upper limit of the load factor of all the power supplies of the same rated information. Applicant respectfully points out that the purpose of Saavedra is not to actively transmit an adjustment signal to actively adjust the current load of each power supply to be equal.” Remarks at p. 9, Emphasis Applicant’s.
Here too, Examiner respectfully disagrees. As discussed above, Saavedra determines optimal settings for the system based on the load and the power supply capacity. In some cases, all power supplies may be configured to run at the same load rate, in others it may be optimal to run in a heterogeneous configuration. (Saavedra [0025] and [0027]) 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187          

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187